Exhibit 10.25

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

(As Amended and Restated, Effective January 1, 2015)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE    PAGE  

PART A:   409A PLAN

  

PURPOSE; BACKGROUND      1   

Article 1.

  Definitions      3   

Article 2.

  Eligibility and Participation      9   

2.1.

  Eligibility to Participate.      9   

2.2.

  Termination of Eligibility.      9   

Article 3.

  Credits      10   

3.1.

  Timing and Form of Compensation Deferrals.      10   

3.2.

  Limit on Elective Deferrals.      12   

3.3.

  Employer Credits.      13   

3.4.

  Vesting of Employer Credit Accounts.      21   

Article 4.

  Adjustments to Accounts; Deemed Investments      22   

4.1.

  Deemed Investment Experience.      22   

4.2.

  Distributions and Withdrawals.      22   

4.3.

  Notional Investment of Accounts.      22   

4.4.

  Expenses.      23   

Article 5.

  Entitlement to and Timing of Distributions      24   

5.1.

  Timing of Distributions as a result of Separation from Service.      24   

5.2.

  Unforeseeable Emergency.      27   

Article 6.

  Amount and Form of Distributions      29   

6.1.

  Amount of Distributions.      29   

6.2.

  Form of Payment.      30   

6.3.

  Death Benefits.      32   

6.4.

  Small-Balance Cash Out.      32   

Article 7.

  Beneficiaries; Participant Data      34   

7.1.

  Designation of Beneficiaries.      34   

7.2.

  Available Information; Missing Persons.      34   

Article 8.

  Administration      36   

8.1.

  Administrative Authority.      36   

8.2.

  Litigation.      36   

8.3.

  Claims Procedure.      37   

 

-i-



--------------------------------------------------------------------------------

ARTICLE    PAGE  

Article 9.

  Amendment      38   

9.1.

  Right to Amend.      38   

9.2.

  Amendments to Ensure Proper Characterization of Plan.      38   

Article 10.

  Termination      39   

10.1.

  Right of the Company to Terminate or Suspend Plan.      39   

10.2.

  Allocation and Distribution.      39   

Article 11.

  Miscellaneous      40   

11.1.

  Limitation on Liability of Employer.      40   

11.2.

  Construction.      40   

11.3.

  Taxes.      41   

11.4.

  Section 409A Transition Relief.      41   

11.5.

  Spendthrift Provision.      42   

PART B: GRANDFATHERED PLAN

 

-ii-



--------------------------------------------------------------------------------

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

PURPOSE; BACKGROUND

The TJX Companies, Inc. Executive Savings Plan (the “Plan”) is intended to
provide a means whereby eligible employees and directors may defer compensation
that would otherwise be received on a current basis and the Employer may credit
certain additional amounts on a deferred basis for the benefit of participating
Employees. The Plan, as it applies to Employees, is intended to be an unfunded
“top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan
consists of two parts: The TJX Companies, Inc. 409A Executive Savings Plan (the
“409A Plan”) and The TJX Companies, Inc. Executive Savings Plan as restated
effective October 1, 1998 and as in effect on October 3, 2004 (the
“Grandfathered Plan”). The 409A Plan was previously restated effective as of
January 1, 2008 and then again as of January 1, 2010, and is further amended,
restated, and continued, effective as of January 1, 2015, as provided herein.

The 409A Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and guidance issued
thereunder and shall be interpreted and administered in a manner consistent with
such requirements. For the avoidance of doubt, the terms of the 409A Plan shall
apply to benefits accrued on or after January 1, 2005 and benefits accrued but
not vested as of December 31, 2004 under the Grandfathered Plan. The terms of
the 409A Plan are set forth as Part A below.

All benefits accrued and vested as of December 31, 2004 and not materially
modified after October 3, 2004, plus notional earnings thereon (the
“Grandfathered Benefit Amount”) shall be grandfathered for purposes of Code
Section 409A and shall be governed by The TJX Companies, Inc. Executive Savings
Plan as it was in effect on October 3, 2004. The Grandfathered Plan is frozen as
of December 31, 2004. No additional benefit shall accrue after



--------------------------------------------------------------------------------

December 31, 2004 under the Grandfathered Plan (except, for the avoidance of
doubt, the continued deferral of any previously deferred Grandfathered Benefit
Amounts) and no individual not a Participant as of December 31, 2004 shall
thereafter become a Participant in the Grandfathered Plan. The Grandfathered
Plan has not been materially modified after October 3, 2004, and a copy of the
Grandfathered Plan as it was in effect immediately prior to the this date is
attached as Part B. Part B memorializes the methodology for calculating, in
accordance with applicable provisions of the Grandfathered Plan, the
Grandfathered Benefit Amount credited to each Participant under the
Grandfathered Plan.

 

-2-



--------------------------------------------------------------------------------

PART A

THE TJX COMPANIES, INC. 409A EXECUTIVE SAVINGS PLAN

Article 1. Definitions

1.1. “Account” means any or all, as the context requires, of a Participant’s or
Beneficiary’s Basic Deferral Account, Bonus Deferral Account and/or Employer
Credit Account.

1.2. “Administrator” means the Executive Compensation Committee of the Board of
Directors of the Company. The Executive Compensation Committee may delegate to
one or more Employees, including a committee, such powers and responsibilities
hereunder as it deems appropriate, in which case the term “Administrator” shall
include the person or persons to whom such delegation has been made, in each
case during the continuation of and to the extent of such delegation.

1.3. “Basic Deferral Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion of a Participant’s balance under
the Plan which is attributable to his or her Elective Deferrals attributable to
deferred Eligible Basic Compensation.

1.4. “Bonus Deferral Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion of a Participant’s balance under
the Plan which is attributable to his or her Elective Deferrals attributable to
deferred Eligible Bonuses.

1.5. “Beneficiary” means a Participant’s beneficiary determined in accordance
with the provisions of Article 7.

1.6. “Change of Control” means a Change of Control as defined in Exhibit A
hereto.

1.7. “Company” means The TJX Companies, Inc.

1.8. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

-3-



--------------------------------------------------------------------------------

1.9. “Designated Executive” means a Participant, of any age, who is a Senior
Executive Vice President of the Company or above, or any other Participant
designated by the Administrator as a “Designated Executive” hereunder from time
to time.

1.10. “Director” means a member of the Board of Directors of the Company.

1.11. “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, all within the meaning of
Section 409A.

1.12. “Effective Date” means January 1, 2015.

1.13. “Elective Deferral” is defined in Section 3.1.

1.14. “Eligible Basic Compensation” means, with respect to any Plan Year:
(i) the base salary payable by the Employer to an Employee Participant during
the Plan Year, including, for the avoidance of doubt, base salary payable to a
Participant for the final payroll period that includes the Participant’s
Separation from Service, in respect of services performed during the Plan Year,
determined before reduction for deferrals under any qualified or nonqualified
plan (including, without limitation, the Plan); (ii) in the case of Directors,
annual retainers and/or meeting fees payable in the Plan Year in respect of
services performed during the Plan Year; and (iii) to the extent provided by the
Administrator, other cash compensation payable in the Plan Year in respect of
services performed during the Plan Year. For purposes of determining Eligible
Basic Compensation for an Employee-Participant for a Plan Year, compensation
earned for services performed during the final payroll period containing the
last day of such Participant’s taxable year will be credited under the Plan in a
manner consistent with Treas. Regs. § 1.409A-2(a)(13).

 

-4-



--------------------------------------------------------------------------------

1.15. “Eligible Bonus” means a cash bonus payable on or after January 1, 2009
pursuant to one or more of the Company’s annual and long-term incentive bonus
plans, subject to such exceptions as the Administrator may determine prior to
the deadline for any Elective Deferral that might be affected by such
determination.

1.16. “Eligible Deferrals” means (a) in the case of any Participant who is an
Employee, who is a Vice President or higher, Elective Deferrals attributable to
Eligible Basic Compensation with respect to a Plan Year not in excess of ten
percent (10%) of the Participant’s Eligible Basic Compensation, and (b) in the
case of any Participant who is an Employee with a title of Assistant Vice
President or Buyer III (and, to the extent provided by the Administrator in its
sole discretion, any Participant who is an Employee with a title below Assistant
Vice President or Buyer III who previously held the title of Assistant Vice
President or Buyer III), Elective Deferrals attributable to Eligible Basic
Compensation with respect to a Plan Year not in excess of five percent (5%) of
the Participant’s Eligible Basic Compensation. Notwithstanding the preceding, in
the case of any Participant who is a Director, any Participant who is an
Employee and who is eligible for Category A Key Employee Benefits or Category B
Key Employee Benefits under the Company’s Supplemental Executive Retirement
Plan, as from time to time in effect, and any Participant who is an Employee
with a title below Assistant Vice President or Buyer III who is eligible to
participate in the Plan but not described in subclause (b) above, none of the
Elective Deferrals deferred under the Plan shall constitute Eligible Deferrals.
For the avoidance of doubt, no Elective Deferral shall constitute an Eligible
Deferral to the extent it relates to remuneration other than Eligible Basic
Compensation.

1.17. “Eligible Individual” means, for any Plan Year (or applicable portion
thereof) commencing on or after the Effective Date, an Employee or a Director
who is determined to be

 

-5-



--------------------------------------------------------------------------------

eligible to participate in the Plan consistent with the intended purpose of the
Plan as set forth in the “RECITALS” above and this definition. Except as
otherwise determined by the Administrator, all Directors shall be Eligible
Individuals. The Administrator may specify categories of Employees by office,
title, level of responsibility or otherwise (“specified service”) who are
conditionally eligible to participate in the Plan by reason of such specified
service. Except as otherwise determined by the Administrator, effective
January 1, 2015, an Employee who first becomes conditionally eligible to
participate in the Plan by commencing in or being promoted to specified service
shall become an Eligible Individual at the start of the second calendar quarter
following such commencement or promotion, assuming continuation in specified
service until such date. Notwithstanding the foregoing, in applying any
provision of the Plan entitling an Eligible Individual to make a deferral
election for a subsequent period, any Employee who is conditionally eligible to
participate shall be treated as an Eligible Individual for purposes of making an
election that is to apply once such individual becomes an Eligible Individual.

1.18. “Employee” means an employee of an Employer.

1.19. “Employer” means The TJX Companies, Inc. and its subsidiaries.

1.20. “Employer Credit Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion, if any, of a Participant’s balance
under the Plan which is attributable to Employer Credits allocable to the
Participant.

1.21. “Employer Credits” is defined in Section 3.3.

1.22. “Enhanced Matching Credits” means those Employer Credits allocated to
Participants under subsections (a) or (b) of Sections 3.3, including any such
Employer Credits determined under subsection (c) of Section 3.3, either (A) by
reason of a Participant having a specified title and having attained age 50 or
above, (B) by reason of a Participant being a Designated Executive or (C) by
reason of a Participant being a QPIP.

 

-6-



--------------------------------------------------------------------------------

1.23. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.24. “MIP (Corporate)” means (i) in the case of Participants other than those
whose compensation is expected to be subject to Section 162(m) (as determined by
the Administrator) (“Section 162(m) Employees”), the Management Incentive Plan
award program for a fiscal year of the Company as applied to Employees (other
than Section 162(m) Employees) whose performance is measured by corporate-level
performance of the Company and its subsidiaries, and (ii) in the case of
Section 162(m) Employees, the Management Incentive Plan award program for a
fiscal year of the Company as applied to Section 162(m) Employees whose
performance is measured by corporate-level performance of the Company and its
subsidiaries.

1.25. “Participant” means any Eligible Individual who participates in the Plan.

1.26. “Period of Participation” means, with respect to any Participant, the
period commencing with the commencement of participation in the Plan and ending
on the earlier of (A) the date of a Participant’s Separation from Service, or
(B) the date on which the Participant’s Accounts have been completely
distributed, withdrawn or forfeited. For the avoidance of doubt, “Period of
Participation” will commence on the date that any amounts (including, for the
avoidance of doubt, any Supplemental Employer Credits) are first credited to the
Account of a Participant, and can include periods before or after the Effective
Date.

1.27. “Plan” means The TJX Companies, Inc. Executive Savings Plan as set forth
herein and as the same may be amended from time to time.

1.28. “Plan Year” means the calendar year.

 

-7-



--------------------------------------------------------------------------------

1.29. “Qualifying Pension-Ineligible Participant” and “QPIP” are defined in
Section 3.3(c).

1.30. “Retirement Plan” is defined in Section 3.3(c).

1.31. “Section 162(m)” means Section 162(m) of the Code.

1.32. “Section 409A” means Section 409A of the Code.

1.33. “Separation from Service” and correlative terms mean a “separation from
service” from the Employer, determined in accordance with Treas. Regs. §
1.409A-1(h). The Administrator may, but need not, elect in writing, subject to
the applicable limitations under Section 409A, any of the special elective rules
prescribed in Treas. Regs. § 1.409A-1(h) for purposes of determining whether a
“separation from service” has occurred. Any such written election shall be
deemed part of the Plan.

1.34. “Specified Employee” means an individual determined by the Administrator
or its delegate to be a specified employee as defined in
Section 409A(a)(2)(B)(i). The Administrator may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Treas. Regs. § 1.409A-1(i) for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Plan.

1.35. “Supplemental Employer Credits” is defined in Section 3.3(e).

1.36. “Unforeseeable Emergency” shall mean an unforeseeable emergency as defined
in Section 409A(a)(2)(B)(ii), including a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

-8-



--------------------------------------------------------------------------------

Article 2. Eligibility and Participation

2.1. Eligibility to Participate. Each Employee or Director who is an Eligible
Individual may participate in the Plan.

2.2. Termination of Eligibility. An individual shall cease to be eligible to
participate in the Plan when he or she is no longer an Eligible Individual
(whether by reason of a Separation from Service or by reason of a change in job
classification or otherwise) but shall again become eligible to participate if
he or she again becomes an Eligible Individual. No termination of eligibility
shall affect Elective Deferrals for which the applicable election deadline has
passed.

 

-9-



--------------------------------------------------------------------------------

Article 3. Credits

3.1. Timing and Form of Compensation Deferrals.

(a) In General. An Eligible Individual may elect to defer Eligible Basic
Compensation and Eligible Bonuses (any such deferral accomplished in accordance
with this Section 3.1, an “Elective Deferral”) by making a timely written
election in accordance with this Section 3.1. Each such election shall become
irrevocable not later than the applicable election deadline. The applicable
election deadline for a deferral election is such deadline as the Administrator
shall establish, which deadline shall in no event be later than (except as
provided at Section 3.1(b) below) the following:

(i) with respect to Eligible Basic Compensation or Eligible Bonuses other than
those described in subsection (ii) below, the last day of the calendar year
preceding the calendar year in which any services relating to the deferred
Eligible Basic Compensation or deferred Eligible Bonuses, as the case may be,
are to be performed; and

(ii) with respect to an Eligible Bonus, if in the Administrator’s judgment the
Eligible Bonus will qualify under Section 409A as “performance-based
compensation” that has not yet become readily ascertainable, the date that is
six (6) months before the end of the performance period, but only if the
Eligible Individual has been in continuous employment with the Employer since
the later of the beginning of the performance period or the date the performance
criteria are established.

In order to participate in the Plan for any Plan Year, an Eligible Individual
must make an affirmative written election pursuant to this Section 3.1(a) (or
Section 3.1(b), if applicable) in respect of such Plan Year by the applicable
election deadline for

such Plan Year; provided, however, that (A) the Administrator may permit an
Eligible Individual or Eligible Individuals to make an affirmative election in
writing that remains in effect for

 

-10-



--------------------------------------------------------------------------------

such Plan Year and future Plan Years, unless changed or revoked prior to the
applicable election deadline for the relevant Plan Year, in accordance with such
rules and procedures as the Administrator may establish from time to time and
consistent, in the Administrator’s judgment, with the requirements of
Section 409A, and (B) an election that is in effect for a Plan Year with respect
to the Eligible Basic Compensation of an Employee Participant who has a
Separation from Service during such year shall be deemed to apply to any amounts
described in clause (i) of the definition of Eligible Basic Compensation that
are payable for the last pay period that includes such Separation from Service.
Notwithstanding the foregoing, a deferral election made by a Director for a Plan
Year shall apply to Eligible Basic Compensation payable with respect to services
performed in any portion of such Plan Year, and any portion of the Plan Year
that immediately follows such Plan Year, as may be determined in a manner
consistent, in the Administrator’s judgment, with the requirements of
Section 409A.

(b) Special Election for Certain Newly Eligible Individuals. Notwithstanding
Section 3.1(a) above, an individual who first becomes an Eligible Individual
after the beginning of a calendar year may, if permitted by the Administrator,
become a Participant for the remainder of such calendar year by executing an
irrevocable deferral election (on a form prescribed by the Administrator) with
respect to his or her Eligible Basic Compensation and Eligible Bonuses in
respect of services to be performed following such election, provided that such
election is submitted to the Administrator by the election deadline established
by the Administrator, which shall be no later than the latest deadline permitted
by Section 1.409A-2(a)(7) of the Treasury Regulations. The amount that an
Eligible Individual may defer under this Section 3.1(b) with respect to Eligible
Bonuses based on a specified performance period may not exceed an amount

 

-11-



--------------------------------------------------------------------------------

equal to the total amount of the Eligible Bonuses for the applicable performance
period multiplied by the ratio of the number of days remaining in the
performance period after the effective date of the election over the total
number of days in the performance period applicable to the Eligible Bonuses. An
individual who already participates or is eligible to participate in (including,
except to the extent otherwise provided in Section 1.409A-2(a)(7) of the
Treasury Regulations, an individual who has any entitlement, vested or unvested,
to payments under) any other nonqualified deferred compensation plan that would
be required to be aggregated with the Plan for purposes of
Section 1.409A-1(c)(2) of the Treasury Regulations shall not be treated as
eligible for the mid-year election rules of this Section 3.1(b) with respect to
the Plan, even if he or she had never previously been eligible to participate in
the Plan itself. For the avoidance of doubt, nothing in this Section 3.1(b)
shall limit the availability of an election under Section 3.1(a) to the extent
consistent with the requirements of Section 409A.

3.2. Limit on Elective Deferrals. With respect to an Employee, no more than
twenty percent (20%) of a Participant’s Eligible Basic Compensation for any pay
period may be deferred pursuant to an election under Section 3.1. A Director who
participates in the Plan may elect to defer up to one hundred percent (100%) of
his or her Eligible Basic Compensation. Subject to the foregoing, a
Participant’s deferral election in respect of Eligible Basic Compensation may
specify different deferral percentages for different pay periods. Up to one
hundred percent (100%) of a Participant’s Eligible Bonuses may be deferred
pursuant to an election under Section 3.1. The Administrator shall establish and
maintain a Basic Deferral Account and Bonus Deferral Account in the name of each
Participant to which shall be credited amounts equal to the Participant’s
Elective Deferrals attributable to deferred Eligible Basic Compensation and
deferred Eligible Bonuses, respectively, and which shall be further adjusted

 

-12-



--------------------------------------------------------------------------------

as provided in Article 4 to reflect any withdrawals or distributions and any
deemed earnings, losses or other charges allocable to such Account. Elective
Deferrals shall be credited to a Participant’s Compensation Deferral Account or
Bonus Deferral Account as soon as practicable following the date the related
Eligible Basic Compensation or Eligible Bonuses, as the case may be, would have
been payable absent deferral. A Participant shall at all times be 100% vested in
his or her Basic Deferral Account and Bonus Deferral Account, subject to
adjustment pursuant to Article 4.

3.3. Employer Credits. The Administrator shall establish and maintain a separate
Employer Credit Account in the name of each Participant to which shall be
credited amounts equal to the employer credits, if any, allocable to the
Participant (any such amounts credited in accordance with this Section 3.3,
“Employer Credits”) and which shall be further adjusted as provided in Article 4
to reflect any withdrawals, distributions or forfeitures and any deemed
earnings, losses or other charges allocable to the Employer Credit Account. The
Employer Credits allocable to a Participant shall be determined as follows:

(a) Non-Performance-Based Employer Credits. For each Plan Year, subject to
Sections 3.3(c) and 3.3(d) below, the Administrator shall credit to the
Participant’s Employer Credit Account an amount equal to the percentage of the
Participant’s Eligible Deferrals for the Plan Year set forth in the chart below
based on the Participant’s title and age (or, if applicable, status as a
Designated Executive) as of the effective time of such credit:

 

Category

   Age    Percentage of
Eligible Deferrals  

Designated Executive

   N/A      100 % 

Division President

(other than a Designated Executive)

   50 or older      25 %     Under 50      10 % 

Executive Vice President

(other than a Designated Executive)

   50 or older      20 %     Under 50      10 % 

 

-13-



--------------------------------------------------------------------------------

Category

   Age    Percentage of
Eligible Deferrals  

Senior Vice President

(other than a Designated Executive)

   50 or older      15 %     Under 50      10 % 

Vice President

(other than a Designated Executive)

   50 or older      10 %     Under 50      10 % 

Assistant Vice President or Buyer III

(other than a Designated Executive)

   50 or older      10 %     Under 50      10 % 

Any such non-performance-based matching credit that is greater than ten percent
(10%) is considered an Enhanced Matching Credit. The number of years for which a
Participant shall be eligible to be credited with Enhanced Matching Credits
under this Section 3.3(a) (including, for the avoidance of doubt, any such
Enhanced Matching Credits determined after the application of Section 3.3(c)
below) may be limited by Section 3.3(d) below. The non-performance-based
matching credits described in this subsection (a) (including, for the avoidance
of doubt, any such credits determined after the application of Section 3.3(c)
below) shall be credited to the Participant’s Employer Credit Account as of the
same dates as the Eligible Deferrals to which such matching credits relate and
based on the age and title or status as a Designated Executive (to the extent
applicable) of the Participant as of such date (subject to such procedures as
may be established from time to time by the Administrator in its discretion,
including but not limited to any procedures addressing changes in title or
status); provided, however, that any Employer Credits to which a Participant, by
reason of being a Designated Executive, is entitled under this subsection
(a) with respect to Eligible Deferrals credited to such Participant’s Account on
or after January 1, 2010 and prior to April 30, 2010 shall be credited (without
interest) as of April 30, 2010.

(b) Performance-Based Employer Credits at 90% or Greater Payout of MIP
(Corporate) Awards.

(i) In General. Subject to Sections 3.3(c) and 3.3(d) below, for each Plan Year
ending within a fiscal year of the Company for which MIP (Corporate)

 

-14-



--------------------------------------------------------------------------------

performance produces a payout at or above 90% of MIP (Corporate) target award
opportunities as determined by the Administrator, the Administrator shall credit
to the Participant’s Employer Credit Account an amount (in addition to the
credit described at Section 3.3(a) above) equal to the percentage of the
Participant’s Eligible Deferrals for the Plan Year set forth in the chart below,
based on the Participant’s title and age (or, if applicable, status as a
Designated Executive), in accordance with and subject to Section 3.3(b)(iii)
below:

 

          Percentage of Eligible Deferrals
(based on the percentage payout of MIP
(Corporate) target award opportunities)  

Category

   Age    90%
Payout for
MIP
(Corporate)
awards     100%
Payout for
MIP
(Corporate)
awards     125%
Payout for
MIP
(Corporate)
awards  

Designated Executive

   N/A      50 %      100 %      150 % 

Division President

(other than a Designated Executive)

   50 or older      25 %      50 %      75 %     Under 50      7.5 %      15 % 
    30 % 

Executive Vice President

(other than a Designated Executive)

   50 or older      15 %      30 %      50 %     Under 50      7.5 %      15 % 
    30 % 

Senior Vice President

(other than a Designated Executive)

   50 or older      12.5 %      25 %      40 %     Under 50      7.5 %      15
%      30 % 

Vice President

(other than a Designated Executive)

   50 or older      10 %      20 %      35 %     Under 50      7.5 %      15 % 
    30 % 

Assistant Vice President or Buyer III

(other than a Designated Executive)

   50 or older      7.5 %      15 %      20 %     Under 50      7.5 %      15 % 
    15 % 

Any such performance-based matching credit that is determined in the table above
for a Designated Executive or for a Participant age 50 or above is considered an
Enhanced Matching Credit. The number of Plan Years for which a Participant shall
be eligible to be credited with Enhanced Matching Credits under this
Section 3.3(b) (including for the avoidance of doubt, any such Enhanced Matching
Credits determined after the application of Section 3.3(c) below) may be limited
by Section 3.3(d) below.

 

-15-



--------------------------------------------------------------------------------

(ii) Pro-ration. If MIP (Corporate) performance produces a payout between ninety
percent (90%) and one hundred percent (100%) of MIP (Corporate) target award
opportunities, the Employer Credit described in this Section 3.2(b) shall be an
amount equal to: (A) the percentage of the Participant’s Eligible Deferrals
specified in the table under subsection (i) above for a ninety percent
(90%) payout of MIP (Corporate) awards; plus (B) an additional amount equal to
the Participant’s Eligible Deferrals, multiplied by the product of (1) the
percentage-point excess of the percentage specified in such table above for a
one hundred percent (100%) payout of MIP (Corporate) awards over the percentage
specified for a ninety percent (90%) payout of MIP (Corporate) awards, (2) the
percentage-point excess of the actual payout percentage of MIP (Corporate)
target award opportunities over ninety percent (90%), and (3) ten (10). For
example, if MIP (Corporate) performance is such to produce payouts equal to
ninety-five percent (95%) of the MIP (Corporate) target award opportunities, the
performance-based Employer Credit described in this Section 3.3(b) for a
Participant under age fifty (50) (other than Designated Executives) shall be
equal to the Participant’s Eligible Deferrals multiplied by 11.25% (7.5%, plus
3.75% (7.5% (15% less 7.5%), multiplied by 5% (95% less 90%), multiplied by
10)).

If MIP (Corporate) performance produces a payout between one hundred percent
(100%) and one hundred twenty-five percent (125%) of MIP (Corporate) target
award opportunities, the Employer Credit described in this Section 3.2(b) shall
be an amount equal to: (A) the percentage of the Participant’s Eligible
Deferrals specified in the table

 

-16-



--------------------------------------------------------------------------------

under subsection (i) above for a one hundred percent (100%) payout of MIP
(Corporate) awards; plus (B) an additional amount equal to the Participant’s
Eligible Deferrals, multiplied by the product of (1) the percentage-point excess
of the percentage specified in such table above for a one hundred twenty-five
percent (125%) payout of MIP (Corporate) awards over the percentage specified
for a one hundred percent (100%) payout of MIP (Corporate) awards, (2) the
percentage-point excess of the actual payout percentage of MIP (Corporate)
target award opportunities over one hundred percent (100%), and (3) four (4).
For example, if MIP (Corporate) performance is such to produce payouts equal to
one hundred twenty percent (120%) of the MIP (Corporate) target award
opportunities, the performance-based Employer Credit described in this
Section 3.3(b) for a Participant under age fifty (50) with a title of Vice
President or above (other than Designated Executives) shall be equal to the
Participant’s Eligible Deferrals multiplied by 27% (15%, plus 12% (15% (30% less
15%) multiplied by 20% (120% less 100%), multiplied by 4)).

(iii) Timing of Performance-Based Employer Credits. The performance-based
Employer Credit described in this Section 3.3(b) (including, for the avoidance
of doubt, any such credit determined after the application of Section 3.3(c)
below) shall be credited as soon as practicable following the close of the
fiscal year and only to the Employer Credit Accounts of those Participants who
were employed by the Employer on the last day of such fiscal year. In general, a
Participant’s age and title (or, if applicable, status as a Designated
Executive) will be determined as of the date the Eligible Deferrals to which
such matching credits relate were credited pursuant to Section 3.2 above.
Notwithstanding the foregoing, the Administrator shall determine the age and

 

-17-



--------------------------------------------------------------------------------

title, or status as a Designated Executive (to the extent applicable) of the
Participant for purposes of such performance-based Employer Credit in accordance
with such procedures as may be established from time to time by the
Administrator in its discretion, including but not limited to any procedures
addressing changes in title or status.

(c) Certain Pension-Ineligible Participants. Effective in respect of Eligible
Deferrals for Plan Years beginning on or after January 1, 2014, in the case of
any Participant who is not a Pension Eligible Participant, other than a
Designated Executive, and who has attained age fifty (50) (a “Qualifying
Pension-Ineligible Participant” or “QPIP”), the following percentages of
Eligible Deferrals shall be substituted for the percentages set forth in the
table in Section 3.3(a) above for Participants age 50 or older:

 

Category (QPIPs only)

   Percentage of Eligible Deferrals  

Division President

     65 % 

Executive Vice President

     50 % 

Senior Vice President

     35 % 

Vice President

     20 % 

Assistant Vice President or Buyer III

     10 % 

For purposes of the Plan, the term “Pension Eligible Participant” means, for any
Plan Year, an individual who is a participant in The TJX Companies, Inc.
Retirement Plan (the “Pension Plan”) who continues to be eligible to earn an
additional benefit under the Pension Plan, without regard to whether the
individual is actually earning or entitled to a benefit under the Pension Plan
for that Plan Year. Effective in respect of Eligible Deferrals for Plan Years
beginning on or after January 1, 2014, in the case of any Qualifying
Pension-Ineligible Participant, the following percentages of Eligible Deferrals
shall be substituted for the percentages set forth in the second and third (100%
MIP Payout and 125% MIP Payout) columns of the table in Section 3.3(b)(i) above
for Participants age 50 or older (with all references to MIP payout being to MIP
(Corporate) awards):

 

-18-



--------------------------------------------------------------------------------

     Percentage of Eligible Deferrals  

Category (QPIPs only)

   100% MIP Payout     125% MIP Payout  

Division President

     80 %      130 % 

Executive Vice President

     50 %      90 % 

Senior Vice President)

     40 %      65 % 

Vice President

     25 %      45 % 

Assistant Vice President or Buyer III

     20 %      25 % 

In the case of a Qualifying Pension-Ineligible Participant, the proration rules
of Section 3.3(b)(ii) above shall be applied after taking into account any
applicable modifications required by this Section 3.3(c).

Except as expressly modified by this Section 3.3(c) and subject to
Section 3.3(d), the provisions of Section 3.3(a) and Section 3.3(b) shall apply
to a Qualifying Pension-Ineligible Participant in the same manner as to a
Participant of the same age and with the same title who is not a Qualifying
Pension-Ineligible Participant.

(d) Additional Limits. Subject to the provisions of this Section 3.3(d), the
maximum number of years for which a Participant shall be eligible to be credited
with an Enhanced Matching Credit under either or both of Section 3.3(a) or
Section 3.3(b) (including, for the avoidance of doubt, any such Enhanced
Matching Credit determined after the application of Section 3.3(c) above) shall
be fifteen (15); provided, that in the case of any Qualifying Pension-Ineligible
Participant, periods prior to January 1, 2014 shall be disregarded in applying
the foregoing limitation to any Enhanced Matching Credits determined pursuant to
Section 3.3(c) above. For any period for which a Participant is made ineligible
for an Enhanced Matching Credit under Section 3.3(a) (including, for the
avoidance of doubt, any such Enhanced Matching Credit determined after the
application of Section 3.3(c) above) by reason of this Section 3.3(d), the
Participant shall instead be eligible, subject otherwise to the provisions of
Section 3.3(a), to a

 

-19-



--------------------------------------------------------------------------------

non-performance-based matching credit equal to ten percent (10%) of the
Participant’s Eligible Deferrals for the applicable period. For any period for
which a Participant is made ineligible for an Enhanced Matching Credit under
Section 3.3(b) (including, for the avoidance of doubt, any such Enhanced
Matching Credit determined after the application of Section 3.3(c) above) by
reason of this Section 3.3(d), the Participant shall instead be eligible,
subject otherwise to the provisions of Section 3.3(b), to a performance-based
matching credit determined under the Section 3.3(b)(i) table for an otherwise
similarly situated Participant with the same title (or, in the case of a
Designated Executive with the title of Senior Executive Vice President or
higher, the title of Division President) and an age under fifty (50) years. The
Administrator may prescribe rules for applying the limitations of this
Section 3.3(d) on a Plan Year basis or other annual basis depending on the
nature of the credits involved and such other factors as the Administrator may
deem relevant, including, without limitation, proration rules for partial years.

(e) Supplemental Employer Credits. The Administrator may credit such additional
amounts (whether or not such amounts are described as a percentage of Eligible
Deferrals or are otherwise related to any Elective Deferrals under the Plan) to
the Employer Credit Account of any Participant as the Administrator may
determine in its sole discretion from time to time, and on such terms and
conditions as the Administrator may specify from time to time (any such Employer
Credits under this Section 3.3(e), “Supplemental Employer Credits”). Except as
provided by the Administrator, any Supplemental Employer Credits shall be
subject to the same vesting and payment terms and conditions that apply to all
other Employer Credits allocated to Participants under the Plan. Any alternative
vesting or payment terms shall be established by the Administrator at the time
such Supplemental Employer Credits are allocated to a Participant, to the extent
required by Section 409A.

 

-20-



--------------------------------------------------------------------------------

3.4. Vesting of Employer Credit Accounts. A Participant shall become vested in
the balance of his or her Employer Credit Account, subject to adjustment
pursuant to Article 4, in accordance with the following vesting schedule:

 

Completed Period of Participation

   Vested Percentage  

Fewer than five years

     0 % 

Five years or more, but fewer than ten years

     50 % 

Ten or more years

     100 % 

Notwithstanding the foregoing, if a Participant who is 50% but not 100% vested
in his or her Employer Credit Account takes an in-service withdrawal under
Section 5.2, the Participant’s vested interest in his or her Employer Credit
Account as of any subsequent date prior to full vesting (the “determination
date”) shall be

 1⁄2(AB+W) – W

where “AB” is the balance of the Employer Credit Account as of the determination
date and “W” is that portion of the withdrawal (or withdrawals, if more than
one) under Section 5.2 that was attributable to the Employer Credit Account.

In addition, a Participant will become immediately vested in his or her Employer
Credit Account, subject to adjustment pursuant to Article 4, upon attainment by
the Participant of age fifty-five (55), upon Separation from Service by reason
of Disability or death, or upon the earlier occurrence of a Change of Control.
For purposes of this Section 3.4 and for all other purposes under the Plan, a
Participant shall be deemed to have Separated from Service by reason of
Disability upon the earlier of the Participant’s termination of employment or
the expiration of the twenty-nine (29)-month period commencing upon such
Participant’s absence from work.

Any vesting terms and conditions established by the Administrator with respect
to any Supplemental Employer Credits that are different from, supplement, or
otherwise modify those set forth in this Section 3.4 shall apply in lieu of the
provisions of this Section 3.4 to the extent that any portion of the
Participant’s Employer Credit Account is attributable to such Supplemental
Employer Credits.

 

-21-



--------------------------------------------------------------------------------

Article 4. Adjustments to Accounts; Deemed Investments

4.1. Deemed Investment Experience. Each Account shall be adjusted on such
periodic basis and subject to such rules as the Administrator may prescribe to
reflect the investment performance of the notional investments in which the
Account is deemed invested pursuant to Section 4.3, including without limitation
any interest, dividends or other distributions deemed to have been received with
respect to such notional investments.

4.2. Distributions and Withdrawals. As of the date of any distribution or
withdrawal hereunder, the Administrator shall reduce the affected Participant’s
Accounts to reflect such distribution or withdrawal. Any such adjustment shall
reduce ratably each affected Account’s share of each of the notional investments
in which the Account is deemed to be invested, except as the Administrator may
otherwise determine.

4.3. Notional Investment of Accounts. The Administrator shall from time to time
specify one or more mutual funds or other investment alternatives that shall be
available as measures of notional investment return for Accounts under the Plan
(each such specified alternative, a “measuring investment option”). Subject to
such rules and limitations as the Administrator may from time to time prescribe,
each Participant shall have the right to have the balance of his or her Accounts
treated for all purposes of the Plan as having been notionally invested in one
or more measuring investment options and to change the notional investment of
his or her Accounts from time to time. The Administrator shall have complete
discretion at any time and from time to time to eliminate or add a measuring
investment option. The Administrator may designate one or more measuring
investment options as the default in which a Participant’s Accounts shall be
deemed to be invested to the extent the Participant does not affirmatively,
timely and properly provide other notional investment directions.

 

-22-



--------------------------------------------------------------------------------

Nothing in this Section 4.3 shall be construed as giving any Participant the
right to cause the Administrator, the Employer or any other person to acquire or
dispose of any investment, to set aside (in trust or otherwise) money or
property to meet the Employer’s obligations under the Plan, or in any other way
to fund the Employer’s obligations under the Plan. The sole function of the
notional investment provisions of this Section 4.3 is to provide a computational
mechanism for measuring the Employer’s unfunded contractual deferred
compensation obligation to Participants. Consistent with the foregoing, the
Employer may (although it shall not be obligated to do any of the following):
(i) establish and fund a so-called “rabbi” trust or similar trust or account to
hold and invest amounts to help the Employer meet its obligations under the
Plan; and (ii) if it establishes and funds such a trust or account, cause the
trustee or other person holding the assets in such trust or account to invest
them in a manner that is consistent with the notional investment directions of
Participants under the Plan.

Each reference in this Section 4.3 to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary.

4.4. Expenses. All expenses associated with the Plan shall be paid by the
Employer; but if a trust or account is established as described at Section 4.3
above, the Employer may provide that expenses associated with that trust or
account shall be paid out of the assets held therein.

 

-23-



--------------------------------------------------------------------------------

Article 5. Entitlement to and Timing of Distributions

5.1. Timing of Distributions as a result of Separation from Service.

(a) Basic Deferral Account and Bonus Deferral Account. A Participant’s Basic
Deferral Account (or portion thereof) and Bonus Deferral Account (or portion
thereof) will be distributed, in the form and amount specified in Article 6,
upon the earlier to occur of (i) the date specified by the Participant pursuant
to a distribution election made under this Section 5.1, or (ii) the
Participant’s Separation from Service for any reason. When the Participant makes
a deferral election in respect of Eligible Basic Compensation for a Plan Year
beginning on or after January 1, 2008 or Eligible Bonuses payable on or after
January 1, 2009 under Sections 3.1 and 3.2, he or she shall also elect the time
at which payment of the amounts credited to the Basic Deferral Account and Bonus
Deferral Account, respectively, established in respect of such Plan Year shall
commence. The earliest time a Participant may elect to have payment commence in
respect of any such amounts credited to the Participant’s Basic Deferral Account
or Bonus Deferral Account shall be January 1st of the second calendar year
commencing after the date such amounts were credited to such Accounts. In the
absence of a timely and proper election as to the time of distribution pursuant
to this Section 5.1(a) on a form acceptable to the Administrator, the
Participant shall be deemed to have elected distribution under this
Section 5.1(a) upon Separation from Service. Distribution of the Participant’s
Basic Deferral Account and Bonus Deferral Account shall be made (or commence, if
installments have been properly elected under Section 6.2(b)(ii) below) upon the
date specified, or deemed to have been specified, in this Section 5.1(a),
subject to subsections (c), (d) and (e) of this Section 5.1. With respect to
amounts credited to a Participant’s Basic Deferral Account for Plan Years
commencing on or after January 1, 2005 and before January 1, 2008, the
Administrator may, in its sole discretion, provide an opportunity to elect
distribution upon a date specified by the

 

-24-



--------------------------------------------------------------------------------

Participant, to the extent that such date occurs prior to the Participant’s
Separation from Service, pursuant to an election permitted under applicable
transition relief rules promulgated by the Internal Revenue Service under
Section 409A of the Code. Any such election shall be made, if at all, by the
deadline and on the form prescribed by the Administrator.

(b) Employer Credit Account. A Participant’s vested Employer Credit Account will
be valued and paid in accordance with the provisions of Article 6 upon the
earliest to occur of (i) the Participant’s death, (ii) the Participant’s
Separation from Service by reason of Disability (as determined under
Section 3.4), or (iii) (A) for the portion of the Employer Credit Account
attributable to Employer Credits credited prior to January 1, 2015 (including
notional earnings with respect thereto, whenever credited), the later of (I) the
Participant’s Separation from Service for any reason, and (II) the Participant’s
attainment of age 55 and (B) for the balance of the Employer Credit Account, the
Participant’s Separation from Service for any reason; provided, that if the
Participant’s Separation from Service is for cause (as determined by the
Administrator), no portion of the Participant’s Employer Credit Account shall be
paid and the entirety of the Employer Credit Account shall instead be
immediately forfeited; and further provided, that a current or former Designated
Executive’s right to receive and/or retain any portion of his or her Employer
Credit Account attributable to the additional Employer Credits earned by reason
of his or her status as a Designated Executive (such portion, the “Restricted
Portion”) is conditioned on the Participant’s full and continued compliance with
any applicable confidentiality, noncompetition, or nonsolicitation agreement, or
any similar or related agreement, with the Employer, and upon any breach or
threatened breach of any covenant contained in such agreements, in addition to
the remedies set forth in such agreement, the Company shall have the right to
immediately cease making any payment with respect to the

 

-25-



--------------------------------------------------------------------------------

Restricted Portion and shall have the right to require a Participant who has so
breached or threatened to breach such covenant or agreement to repay the
Company, with interest at the prime rate in effect at Bank of America, or its
successor, any amount or amounts previously paid with respect to the Restricted
Portion. Distribution of the Participant’s vested Employer Credit Account in
accordance with the previous sentence shall be made (or commence, if
installments have been properly elected under Section 6.2(b)(ii) below) upon the
date specified in Section 5.1(b), subject to subsections (c), (d) and (e) of
this Section 5.1.

(c) Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, in the case of a Participant who is an individual
determined by the Administrator or its delegate to be a Specified Employee,
payment of such Participant’s benefit as a result of a Separation from Service
(other than by reason of death) shall not commence until the date which is six
(6) months and one (1) day after the date of such Separation from Service or, if
earlier than the end of such period, the date of death of such Participant.

(d) Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, the Company may delay distributions to any Participant
under the Plan to the extent permitted under Treas. Regs. § 1.409A-2(b)(7)(i) to
the extent that the Company reasonably anticipates that if the distribution were
made at the time specified in Section 5.1(a) above, the Company’s deduction with
respect to such distribution would not be permitted due to the application of
Section 162(m), provided that the distribution is made either during the
Participant’s first taxable year in which the Company reasonably anticipates, or
should reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Section 162(m) or
during the period beginning with the date of the Participant’s Separation from
Service (or such later date as required under Treas.

 

-26-



--------------------------------------------------------------------------------

Regs. §1.409A-2(b)(7)(i)) and ending on the later of the last day of the taxable
year of the Company in which such date occurs or the 15th day of the third month
following such date. For the avoidance of doubt, the Participant shall have no
election with respect to the timing of the payment under this paragraph.

(e) For the avoidance of doubt, and notwithstanding any provision of this
Section 5.1 or any other provision of the Plan to the contrary, the
Administrator may determine in its sole discretion from time to time, and on
such terms and conditions as the Administrator may specify from time to time, to
permit any Participant to elect alternative payment terms for amounts under the
Plan, so long as such terms comply with Section 409A. Consistent with the
immediately preceding sentence, a Participant may subsequently elect to change
his or her prior election of the date of commencement of payments from his or
her Account, but only if such change (i) shall not take effect for at least
twelve (12) months after the date on which the subsequent election is made;
(ii) is made at least twelve (12) months prior to the date on which the first
payment was scheduled to be made (“prior election payment date”); and
(iii) results in a new payment date that is delayed by at least five (5) years,
as measured from the prior election payment date. Any such change of the time of
commencement of payment shall be made in the manner specified by the
Administrator and subject to such additional limitations and restrictions as the
Administrator may prescribe.

5.2. Unforeseeable Emergency. In the event of an Unforeseeable Emergency, the
Participant may apply to the Administrator for the distribution of all or any
part of his or her vested Account. The Administrator shall consider the
circumstances of each case and shall have the right, in its sole discretion,
subject to compliance with Section 409A, to allow or disallow the application in
whole or in part. The Administrator shall have the right to require such
Participant

 

-27-



--------------------------------------------------------------------------------

to submit such documentation as it deems appropriate for the purpose of
determining the existence of an Unforeseeable Emergency, the amount reasonably
necessary to satisfy the emergency need, and other related matters.
Distributions under this Section 5.2 in connection with the occurrence of an
Unforeseeable Emergency shall be made as soon as practicable after the
Administrator’s determination under this Section 5.2, which shall be made in
accordance with the rules of Section 1.409A-3(i)(3) of the Treasury Regulations.

 

-28-



--------------------------------------------------------------------------------

Article 6. Amount and Form of Distributions

6.1. Amount of Distributions.

(a) Basic Deferral Account. The amount distributable to the Participant under
Section 5.1(a) in respect of his or her Basic Deferral Account shall be the
balance of the Participant’s Basic Deferral Account determined as of the date of
distribution (or portion thereof for which a distribution election was made in
accordance with Section 5), unless a timely installment election has been
submitted pursuant to Section 6.2 below in which case the amount of each
installment shall be calculated in accordance with Section 6.2 below.

(b) Bonus Deferral Account. The amount distributable to the Participant under
Section 5.1(a) in respect of his or her Bonus Deferral Account shall be the
balance of the Participant’s Bonus Deferral Account (or portion thereof for
which a distribution election was made in accordance with Section 5) determined
as of the date of distribution, unless a timely installment election has been
submitted pursuant to Section 6.2 below in which case the amount of each
installment shall be calculated in accordance with Section 6.2 below.

(c) Employer Credit Account. The amount distributable to the Participant under
Section 5.1(b) in respect of his or her Employer Credit Account shall be the
balance of the Participant’s Employer Credit Account determined as of the date
of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.

(d) Distributions upon Unforeseeable Emergency. The amount of a distribution to
the Participant under Section 5.2 shall be determined by the Administrator,
provided that in no event shall the aggregate amount of any distribution under
Section 5.2 exceed the lesser of the vested portion of the Participant’s Account
or the amount determined by the Administrator to be necessary to alleviate the
Participant’s Unforeseeable Emergency (including

 

-29-



--------------------------------------------------------------------------------

any taxes or penalties reasonably anticipated to result from the distribution)
and which is not reasonably available from other resources of the Participant. A
withdrawal under Section 5.2 shall be allocated between the Participant’s Basic
Deferral Account, Bonus Deferral Account and the vested portion of the
Participant’s Employer Credit Account pro rata based on the balance credited to
the vested portion of each such Account immediately prior to the hardship
distribution.

6.2. Form of Payment.

(a) Cash Payment. All payments under the Plan shall be made in cash.

(b) Lump sums; installments.

(i) Except as provided at (ii) immediately below, all distributions under the
Plan shall be made in the form of a lump sum payment.

(ii) A Participant may elect, in accordance with this Section 6.2(b)(ii) and
subject to such rules as the Administrator may prescribe, to have amounts
distributable under Section 6.1 by reason of Separation of Service paid either
as a lump sum or in annual installments over a period of not more than ten
years; provided, however, that annual installments with respect to amounts
deferred for any Plan Year occurring prior to January 1, 2015 will only be
payable in the event the Participant Separates from Service (other than by
reason of death or for cause (as determined by the Administrator)) upon or after
attaining age 55 and that if the Participant Separates from Service prior to
attaining age 55, the election to have such amounts distributed in annual
installments will be disregarded and amounts distributable under Section 6.1
shall be paid as a lump sum. In the absence of a proper advance election to have
such amounts paid in installments, amounts distributable under Section 6.1 shall
be paid as a lump sum. With

 

-30-



--------------------------------------------------------------------------------

respect to amounts deferred for any Plan Year beginning on or after January 1,
2005 and prior to January 1, 2009, any election by a Participant to have amounts
distributable under Section 6.1 paid in installments (an “installment election”)
must be delivered to the Administrator, in a form acceptable to the
Administrator, not later than the earlier of the date prescribed by the
Administrator or the latest date permissible under transition relief promulgated
by the Internal Revenue Service under Section 409A. With respect to amounts
deferred for any Plan Year beginning on or after January 1, 2009, any
installment election must be delivered to the Administrator, in a form
acceptable to the Administrator, not later than the “applicable election
deadline” for such Plan Year (as defined in Section 3.1). A Participant may
subsequently elect to change his or her prior election to have amounts
distributable under Section 6.1 paid in a lump sum or in annual installments, as
the case may be, but only if such change (i) shall not take effect for at least
twelve (12) months after the date on which the subsequent election is made;
(ii) is made at least twelve (12) months prior to the date on which the first
payment was scheduled to be made (“prior election payment date”); and
(iii) results in a new payment date that is delayed by at least five (5) years,
as measured from the prior election payment date. Any such change of the time of
commencement of payment shall be made in the manner specified by the
Administrator and subject to such additional limitations and restrictions as the
Administrator may prescribe.

(iii) Where an Account is payable in installments, the amount of each
installment shall be determined by dividing the vested portion of the Account
(as adjusted through the date of such installment distribution) by the number of
installments remaining to be paid. For the avoidance of doubt, any benefit
payable in installments hereunder shall be treated as a single payment pursuant
to Treas. Regs. § 1.409A-2(b)(2)(iii).

 

-31-



--------------------------------------------------------------------------------

(c) Employer’s Obligation. All payments under the Plan not made from a trust or
account described in Section 4.3 above shall be made by the Employer.

6.3. Death Benefits. Notwithstanding any other provision of the Plan, if a
Participant dies before distribution of his or her Account has occurred or (if
payable in installments) has been completed, the entire value of the
Participant’s vested Account shall be paid, as soon as practicable following the
Participant’s death, in a lump sum to the Participant’s Beneficiary or
Beneficiaries.

6.4. Small-Balance Cash Out. The Administrator may, in its sole discretion,
require that:

(a) If at any time after a Participant’s Separation from Service, the total
balance in all of the Participant’s Basic Deferral and Bonus Deferral Accounts,
together with any other amounts payable to the Participant pursuant to any other
nonqualified deferred compensation plan of the Company (and all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3)) that
is an account balance plan described in Treas. Regs. § 1.409A-1(c)(2)(i)(A),
equals or is less than the dollar amount in effect under Code section
402(g)(1)(B), the Basic Deferral and Bonus Deferral Accounts may be distributed
in a single lump sum.

(b) If at any time after a Participant’s Separation from Service, the total
balance in all of the Participant’s Employer Credit Accounts, together with any
other amounts payable to the Participant pursuant to any other nonqualified
deferred compensation plan of the Company (and all other corporations and trades
or businesses, if any, that would be treated as a

 

-32-



--------------------------------------------------------------------------------

single “service recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3))
that is an account balance plan described in Treas. Regs.
§ 1.409A-1(c)(2)(i)(B), equals or is less than the dollar amount in effect under
Code section 402(g)(1)(B), the Employer Credit Accounts may be distributed in a
single lump sum.

 

-33-



--------------------------------------------------------------------------------

Article 7. Beneficiaries; Participant Data

7.1. Designation of Beneficiaries. Subject to such rules and limitations as the
Administrator may prescribe, each Participant from time to time may designate
one or more persons (including a trust) to receive benefits payable with respect
to the Participant under the Plan upon or after the Participant’s death, and may
change such designation at any time. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Administrator, and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary there is no living Beneficiary validly
named by the Participant, the Administrator shall cause such benefit to be paid
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Administrator may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.

7.2. Available Information; Missing Persons. Any communication, statement or
notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. A benefit shall be
deemed forfeited if, after diligent effort, the Administrator is unable to
locate the Participant or Beneficiary to whom payment is due; provided, however,
that the Administrator shall have the authority (but not the obligation) to
reinstate such benefit upon the later discovery of a proper payee for such
benefit, but solely to the extent permitted under Section 409A. Mailing of a
notice in writing, by certified or registered mail, to the last known address of
the Participant and the Beneficiaries (if the addresses of such Beneficiaries
are known to the Administrator) shall be considered a diligent effort for this
purpose. The Administrator

 

-34-



--------------------------------------------------------------------------------

shall not be obliged to search for any Participant or Beneficiary beyond the
sending of a registered letter to such last known address. If a benefit payable
to an un-located Participant or Beneficiary is subject to escheat pursuant to
applicable state law, neither the Administrator, the Company, nor the Employer
shall be liable to any person for any payment made in accordance with such law.

 

-35-



--------------------------------------------------------------------------------

Article 8. Administration

8.1. Administrative Authority. Except as otherwise specifically provided herein,
the Plan shall be administered by the Administrator. The Administrator shall
have full discretionary authority to construe and administer the terms of the
Plan and its actions under the Plan shall be binding on all persons. Without
limiting the foregoing, the Administrator shall have full discretionary
authority, consistent with the requirements of Section 409A, to:

(a) Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any person to
participate in the Plan or derive benefits hereunder and make determinations
concerning the crediting and adjustment of Accounts.

(e) Appoint such persons or firms, or otherwise act to obtain such advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such firms or persons.

8.2. Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

 

-36-



--------------------------------------------------------------------------------

8.3. Claims Procedure. The Administrator shall establish claims procedures under
the Plan consistent with the requirements of Section 503 of ERISA.

 

-37-



--------------------------------------------------------------------------------

Article 9. Amendment

9.1. Right to Amend. The Administrator, by written instrument executed by a duly
authorized representative, shall have the right to amend the Plan, at any time
and with respect to any provisions hereof; provided, however, that no such
amendment shall materially or adversely affect the rights of any Participant
with respect to Elective Deferrals and Employer Credits already made under the
Plan as of the date of such amendment, except as permitted under Section 409A.

9.2. Amendments to Ensure Proper Characterization of Plan. The Plan, as it
applies to Employees, is intended to be an unfunded “top-hat” plan under
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore participation in
the Plan by Employees shall be limited to Employees who (i) qualify for
inclusion in a “select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and (ii) are designated by the Company as being eligible to participate.
If the Administrator determines that a Participant no longer qualifies as being
a member of a select group of management or highly compensated employees, then
the compensation deferral elections made by such Participant in accordance with
the provisions of the Plan will continue for the remainder of the Plan Year.
However, no additional amounts shall be deferred and credited to the Account of
such individual under the Plan for any future Plan Year until such time as the
individual is again determined to be eligible to participate in the Plan and
makes a new election under the provisions of the Plan; except that all prior
amounts credited to the Account of such individual shall continue to be adjusted
for earnings or losses pursuant to the other provisions of the Plan until fully
distributed.

 

-38-



--------------------------------------------------------------------------------

Article 10. Termination

10.1. Right of the Company to Terminate or Suspend Plan. The Company reserves
the right at any time to terminate the Plan or to suspend the operation of the
Plan for a fixed or indeterminate period of time, by action of the
Administrator. In the event of a suspension of the Plan, the Administrator shall
continue all aspects of the Plan, other than any elections to make Elective
Deferrals that have not yet become irrevocable pursuant to Section 3.1(a) and
Employer Credits, during the period of the suspension, in which event accounts
as they then exist shall continue to be credited in accordance with Article 3
and payments hereunder will continue to be made during the period of the
suspension in accordance with Articles 5 and 6.

10.2. Allocation and Distribution. This Section 10.2 shall become operative on a
complete termination of the Plan. The provisions of this Section 10.2 shall also
become operative in the event of a partial termination of the Plan, as
determined by the Administrator, but only with respect to that portion of the
Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants. Each Participant’s Accounts as they then
exist will be maintained, credited and paid pursuant to the provisions of this
Plan and the Participant’s elections. Notwithstanding the foregoing, the Company
may provide for the accelerated distribution of all accounts upon termination of
the Plan as a whole or with respect to any Participant or group of Participants,
but only to the extent the Company determines this to be permissible under
Section 409A.

 

-39-



--------------------------------------------------------------------------------

Article 11. Miscellaneous

11.1. Limitation on Liability of Employer. The Employer’s sole liability under
the Plan shall be to pay benefits under the Plan as expressly set forth herein
and subject to the terms hereof. Subject to the preceding sentence, neither the
establishment or administration of the Plan, nor any modification nor the
termination or suspension of the Plan, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan, nor any other action taken
by the Employer or the Administrator with respect to the Plan shall be construed
as giving to any Participant, any Beneficiary or any other person any legal or
equitable right against the Administrator, the Employer, or any officer or
employer thereof. Without limiting the foregoing, neither the Administrator nor
the Employer in any way guarantees any Participant’s or Beneficiary’s Account
from loss or decline for any reason.

11.2. Construction. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but the illegal or void provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or void provision had never
been inserted herein. For all purposes of the Plan, where the context admits,
the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the Commonwealth of Massachusetts shall govern, control and
determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer, nor shall any loss or claimed loss of present or future benefits,
whether accrued or unaccrued, constitute an element of damages in any claim
brought in connection with a Participant’s Separation from Service.

 

-40-



--------------------------------------------------------------------------------

No provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

11.3. Taxes. Notwithstanding any other provision of the Plan, all distributions
and withdrawals hereunder shall be subject to reduction for applicable income
tax withholding and other legally or contractually required withholdings. To the
extent amounts credited under the Plan are includible in “wages” for purposes of
Chapter 21 of the Code, or are otherwise includible in taxable income, prior to
distribution or withdrawal the Employer may deduct the required withholding with
respect to such wages or income from compensation currently payable to the
Participant or the Administrator may reduce the Participant’s Accounts hereunder
or require the Participant to make other arrangements satisfactory to the
Administrator for the satisfaction of the Employer’s withholding obligations. If
at any time this Plan is found to fail to meet the requirements of Section 409A,
the Administrator may distribute the amount required to be included in the
Participant’s income as a result of such failure. Any amount distributed under
the immediately preceding sentence will be charged against amounts owed to the
Participant hereunder and offset against future payments hereunder. For the
avoidance of doubt, the Participant will have no discretion, and will have no
direct or indirect election, as to whether a payment will be accelerated under
this Section 11.3.

11.4. Section 409A Transition Relief. The Company may, by action of the
Administrator, authorize changes to time and form of payment elections made
under the Plan to the extent consistent with the transition rules, and during
the transition relief period, provided under Section 409A and guidance issued
thereunder by the Internal Revenue Service.

 

-41-



--------------------------------------------------------------------------------

11.5. Spendthrift Provision. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled thereto. Nothing herein shall be construed as limiting the
Employer’s right to cause its obligations hereunder to be assumed by a successor
to all or a portion of its business or assets.

 

-42-



--------------------------------------------------------------------------------

EXHIBIT A

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that if the Participant or a Participant
Related Party is the Person or a member of a group constituting the Person
acquiring control, a transaction shall not be deemed to be a Change of Control
as to a Participant unless the Committee shall otherwise determine prior to such
occurrence; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute a majority of the Company’s Board of Directors;
or

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in such
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company
immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and

 

-43-



--------------------------------------------------------------------------------

provided, further, that, for purposes of this paragraph (d), if such agreement
requires as a condition precedent approval by the Company’s shareholders of the
agreement or transaction, a Change of Control shall not be deemed to have taken
place unless and until the acquisition, merger, or consolidation contemplated by
such agreement is consummated (but immediately prior to the consummation of such
acquisition, merger, or consolidation, a Change of Control shall be deemed to
have occurred on the date of execution of such agreement).

In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989) has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).

“Subsidiary” shall mean any corporation or other entity (other than the Company)
in an unbroken chain beginning with the Company if each of the entities (other
than the last entity in

 

-44-



--------------------------------------------------------------------------------

the unbroken chain) owns stock or other interests possessing 50% or more of the
total combined voting power of all classes of stock or other interests in one of
the other corporations or other entities in the chain.

“Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.

Initially capitalized terms not defined above shall have the meanings assigned
to those terms in Article I of the Plan.

Notwithstanding the foregoing, in any case where the occurrence of a Change of
Control could affect the vesting or payment of amounts subject to the
requirements of Section 409A, the term “Change of Control” shall mean an
occurrence that both (i) satisfies the requirements set forth above in this
Exhibit A, and (ii) is a “change in control event” as that term is defined in
the regulations under Section 409A.

 

-45-



--------------------------------------------------------------------------------

PART B

GRANDFATHERED PLAN

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

As restated effective October 1, 1998

and as in effect on October 3, 2004



--------------------------------------------------------------------------------

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

As restated effective October 1, 1998 and as in effect on October 3, 2004

TABLE OF CONTENTS

 

Article 1. Definitions

  49   

Article 2. Eligibility and Participation

  52   

2.1.

  Eligibility To Participate.   52   

2.2.

  Termination of Eligibility.   52   

Article 3. Credits

  53   

3.1.

  Compensation Deferrals.   53   

3.2.

  Employer Credits.   54   

3.3.

  Vesting of Employer Credit Accounts.   56   

Article 4. Adjustment to Accounts; Deemed Investments

  58   

4.1.

  Deemed Investment Experience.   58   

4.2.

  Distributions and Withdrawals.   58   

4.3.

  Notional Investment of Accounts.   58   

4.4.

  Expenses.   59   

Article 5. Entitlement to Benefits

  60   

5.1.

  Regular Distribution Events.   60   

5.2.

  Deferral Account.   60   

5.3.

  Employer Credit Account.   60   

5.4.

  Hardship Distributions.   60   

5.5.

  Non-Hardship In-Service Withdrawals.   61   

Article 6. Distribution of Benefits

  62   

6.1.

  Regular Distribution Events.   62   

6.2.

  Other Distributions.   62   

6.3.

  General Provisions.   62   

6.4.

  Cash Payment.   62   

6.5.

  Lump sums; installments.   62   

6.6.

  Employer’s Obligation.   63   

6.7.

  Death Benefits.   63   

Article 7. Beneficiaries; Participant Data

  64   

7.1.

  Designation of Beneficiaries.   64   



--------------------------------------------------------------------------------

7.2.

  Available Information; Missing Persons.   64   

Article 8.   Administration

  66   

8.1.

  Administrative Authority.   66   

8.2.

  Litigation.   66   

8.3.

  Claims Procedure.   67   

Article 9.   Amendment

  69   

9.1.

  Right to Amend.   69   

9.2.

  Amendments to Ensure Proper Characterization of Plan.   69   

Article 10. Termination

  70   

10.1.

  Right of the Employer to Terminate or Suspend Plan.   70   

10.2.

  Allocation and Distribution.   70   

Article 11. Miscellaneous

  71   

11.1.

  Limitations on Liability of Employer.   71   

11.2.

  Construction.   71   

11.3.

  Taxes.   72   

11.4.

  Spendthrift Provision.   72   

11.5.

  Section 409A.   72   



--------------------------------------------------------------------------------

THE TJX COMPANIES, INC.

EXECUTIVE SAVINGS PLAN

As restated effective October 1, 1998 and as in effect on October 3, 2004

RECITALS

The TJX Companies, Inc. Executive Savings Plan (the “Plan”) is intended to
provide a means whereby eligible employees may defer, in general until
termination of employment, compensation that would otherwise be received on a
current basis and the employer may credit certain additional amounts on a
deferred basis for the benefit of participating employees. The Plan is intended
to be an unfunded “top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1)
of the Employee Retirement Income Security Act of 1974 (“ERISA”).

Article 1. Definitions

1.1. “Account” means either or both, as the context requires, of a Participant’s
or Beneficiary’s Deferral Account and/or Employer Credit Account.

1.2. “Administrator” means the Executive Compensation Committee (the “E.C.C.”)
of the Board of Directors of The TJX Companies, Inc., and its delegates.

1.3. “Beneficiary” means any person or person so designated in accordance with
the provisions of Article 7.

1.4. “Change of Control” means a Change of Control as defined in Exhibit A
hereto.

1.5. “Claimant” is defined in Section 8.3.

1.6. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

1.7. “Compensation Deferral” is defined in Section 3.1.

 

-49-



--------------------------------------------------------------------------------

1.8. “Deferral Account” means the unfunded book-entry account maintained by the
Administrator to reflect that portion of a Participant’s balance under the Plan
which is attributable to his or her Compensation Deferrals.

1.9. “Effective Date” means October 1, 1998.

1.10. “Eligible Deferrals” means (a) in the case of any Participant who is a
Vice President or higher, Compensation Deferrals with respect to a Plan Year not
in excess of ten percent (10%) of the Participant’s Salary, and (b) in the case
of any other Participant, Compensation Deferrals with respect to a Plan Year not
in excess of five percent (5%) of the Participant’s Salary.

1.11. “Eligible Individual” means, for any Plan Year (or applicable portion
thereof), a person who is determined by the Administrator to be eligible to
participate in the Plan, consistent with the intended purpose of the Plan as set
forth in the “RECITALS” above.

1.12. “Employer” means The TJX Companies, Inc. and its subsidiaries.

1.13. “Employer Credit Account” means the unfunded book-entry account maintained
by the Administrator to reflect that portion, if any, of a Participant’s balance
under the Plan which is attributable to Employer Credits allocable to the
Participant.

1.14. “Employer Credits” is defined in Section 3.2.

1.15. “Entry Date” means October 1, 1998 and each subsequent January 1, plus
such other Entry Dates as the Administrator may specify pursuant to
Section 2.1(b).

1.16. “Participant” means any Eligible Individual who participates in the Plan.

1.17. “Performance Goal” means a performance goal (which may be, but need not
be, the same as a performance goal applicable under the Employer’s Management
Incentive Plan for corporate division purposes) specified by the Administrator
with respect to a fiscal year of the Employer in which a Plan Year ends.

 

-50-



--------------------------------------------------------------------------------

1.18. “Period of Participation” means, with respect to any Participant, the
period commencing with the commencement of participation in the Plan and ending
on the earlier of the date on which the Participant ceases to be employed by the
Employer or the date on which the Participant’s Accounts have been completely
distributed, withdrawn or forfeited.

1.19. “Plan” means The TJX Companies, Inc. Executive Savings Plan as set forth
herein and as the same may be amended from time to time.

1.20. “Plan Year” means the period October 1, 1998 through December 31, 1998 and
each calendar year thereafter.

1.21. “Salary” means the base salary payable by the Employer to a Participant
during a Plan Year, determined before reduction for deferrals under any
qualified or nonqualified plan (including, without limitation, the Plan).

 

-51-



--------------------------------------------------------------------------------

Article 2. Eligibility and Participation

2.1. Eligibility To Participate.

(a) Every employee of the Employer who is an Eligible Individual in connection
with the establishment of the Plan shall be eligible to become a Participant as
of the Effective Date or any subsequent Entry Date, provided that he or she is
an Eligible Individual on the applicable Entry Date. An employee of the Employer
who becomes an Eligible Individual after October 1, 1998 shall be eligible to
become a Participant as of any subsequent Entry Date, provided that he or she is
then an Eligible Individual.

(b) Notwithstanding (a) above, in the case of an individual who first becomes an
Eligible Individual on a date after October 1, 1998, the Administrator may
specify an initial Entry Date that is other than January 1 of the following year
provided that the Eligible Individual (i) satisfies the special thirty-day
election rule described in Section 3.1(c) below, and (ii) is an Eligible
Individual on such initial Entry Date.

2.2. Termination of Eligibility. An individual shall cease to be eligible to
participate in the Plan when he or she is no longer an Eligible Individual
(whether by reason of termination of employment or by reason of a change in job
classification or otherwise) but shall again become eligible to participate
pursuant to the second sentence of Section 2.1 if he or she again becomes an
Eligible Individual.

 

-52-



--------------------------------------------------------------------------------

Article 3. Credits

3.1. Compensation Deferrals. A Participant may defer Salary that is not yet
payable (any such deferral accomplished in accordance with this Section 3.1, a
“Compensation Deferral”) by making a timely election in accordance with this
Section 3.1, as follows:

(a) For the Plan Year ending December 31, 1998, a Participant’s deferral
election must be made by such date prior to the Effective Date as the
Administrator may specify.

(b) With respect to Salary payable in any Plan Year after 1998, a Participant’s
deferral election must be made by November 30 of the preceding Plan Year (for
example, by November 30, 1998 for deferral of Salary payable in calendar 1999).

(c) Notwithstanding (a) and (b) above, an individual who first becomes an
Eligible Individual after October 1, 1998 may also elect, within thirty
(30) days of becoming an Eligible Individual, to defer Salary for the period
beginning on the initial Entry Date described in Section 2.1(b) and ending on
December 31 of the Plan Year in which such initial Entry Date occurs.

No more than twenty percent (20%) of a Participant’s Salary for any pay period
may be deferred pursuant to an election under this Section 3.1. Subject to the
foregoing, a Participant’s deferral election may specify different deferral
percentages for different pay periods. Subject to such additional limitations as
the Administrator may prescribe,

(1) a Participant described in Section 1.10(a) or (b) may change the rate at
which future Salary is to be deferred under this Section 3.1 by written notice
delivered to the Administrator by November 30 of the Plan Year preceding the
Plan Year for which such change is to take effect; and

(2) a Participant described in Section 1.10(b) who is promoted during a Plan
Year to the rank of Vice President (or higher) may, within thirty (30) days of
such promotion, increase (but not decrease), up to a maximum of twenty (20%) of
Salary per pay period, the rate of deferral to be applied to future Salary.

 

-53-



--------------------------------------------------------------------------------

Subject to the foregoing, an election under this Section 3.1, once made, shall
continue in force indefinitely.

Salary otherwise payable to a Participant for a pay period shall be reduced by
the Participant’s Compensation Deferrals for the pay period. The Administrator
shall establish and maintain a Deferral Account in the name of each Participant
to which shall be credited amounts equal to the Participant’s Compensation
Deferrals and which shall be further adjusted as provided in Article 4 to
reflect any withdrawals or distributions and any deemed earnings, losses or
other charges allocable to the Deferral Account. Compensation Deferrals shall be
credited to a Participant’s Deferral Account as soon as practicable following
the date the related Salary is paid.

A Participant shall at all times be 100% vested in his or her Deferral Account,
subject to adjustment pursuant to Article 4.

3.2. Employer Credits. The Administrator shall establish and maintain a separate
Employer Credit Account in the name of each Participant to which shall be
credited amounts equal to the Employer Credits, if any, allocable to the
Participant and which shall be further adjusted as provided in Article 4 to
reflect any withdrawals, distributions or forfeitures and any deemed earnings,
losses or other charges allocable to the Employer Credit Account. The Employer
Credits allocable to a Participant shall be determined as follows:

(a) Non-Performance-Based Employer Credits. For each Plan Year, the
Administrator shall credit to a Participant’s Employer Credit Account an amount
equal to ten percent (10%) of the Participant’s Eligible Deferrals for the Plan
Year. The non-performance-

 

-54-



--------------------------------------------------------------------------------

based matching credits described in this subsection (a) shall be credited to the
Participant’s Employer Credit Account as of the same dates as the Eligible
Deferrals to which such matching credits relate.

(b) Basic Performance-Based Employer Credits. For each Plan Year ending within a
fiscal year of the Employer for which the Employer’s Performance Goals are met
(as determined by the Administrator), the Administrator shall credit to the
Employer Credit Account of each eligible Participant an amount (in addition to
the credit described at Section 3.2(a) above) equal to fifteen percent (15%) of
the Participant’s Eligible Deferrals for the Plan Year. The basic
performance-based matching credit described in this subsection (b) shall be
credited as soon as practicable following the close of the fiscal year and only
to the Employer Credit Accounts of those Participants who were employed by the
Employer on the last day of such fiscal year.

(c) Supplemental Performance-Based Employer Credits. For each Plan Year ending
in a fiscal year of the Employer for which the Employer’s Performance Goals are
exceeded (as determined by the Administrator), the Administrator shall credit to
the Employer Credit Account of each eligible Participant described in
Section 1.10(a) an amount determined as set forth below. Participants described
in Section 1.10(b) shall not be eligible for the credit described in this
Section 3.2(c). If the Employer’s Performance Goals are exceeded by a margin
sufficient to produce a payout under Management Incentive Plan awards applicable
to associates in the corporate division equal to one hundred fifty
(150%) percent of the target award under the Management Incentive Plan for
associates in the corporate division, the credit described in this
Section 3.2(c) shall equal twenty-five percent (25%) of the eligible
Participant’s Eligible Deferrals. If the Employer’s Performance Goals are
exceeded but by a smaller margin than that which would be needed to produce a
payout under Management Incentive Plan awards

 

-55-



--------------------------------------------------------------------------------

applicable to associates in the corporate division equal to one hundred fifty
percent (150%) of the target award under the Management Incentive Plan for
associates in the corporate division, the Employer Credit described in this
Section 3.2(c) shall be an amount which, when expressed as a percentage of the
eligible Participant’s Eligible Deferrals, bears the same relationship to
twenty-five percent (25%) as the excess percentage over target of the award
under the Management Incentive Plan for associates in the corporate division
bears to 50%. The supplemental performance-based matching credit described in
this Section 3.2(c), which shall be in addition to the matching credits
described in Sections 3.2(a) and 3.2(b) above, shall be credited as soon as
practicable following the close of the fiscal year and only to the Employer
Credit Accounts of those Participants described in Section 1.10(a) who were
employed by the Employer on the last day of such fiscal year. In the case of an
eligible Participant who is described in Section 1.10(a) for only a portion of a
Plan Year, the supplemental performance-based matching credit shall apply only
to those Eligible Deferrals made while the eligible Participant was described in
Section 1.10(a).

Notwithstanding the foregoing, no credits shall be made under this Section 3.2
with respect to any Participant who is either a Category A Key Employee or a
Category B Key Employee under The TJX Companies, Inc. Supplemental Executive
Retirement Plan.

3.3. Vesting of Employer Credit Accounts. A Participant shall become vested in
the balance of his or her Employer Credit Account, subject to adjustment
pursuant to Article 4, in accordance with the following vesting schedule:

 

Completed Period of Participation

   Vested Percentage  

Less than five years

     0 % 

Five years or more, but less than ten years

     50 % 

Ten or more years

     100 % 

 

-56-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Participant who is 50% but not 100% vested
in his or her Employer Credit Account takes an in-service withdrawal under
Section 5.2 or Section 5.3 or both, the Participant’s vested interest in his or
her Employer Credit Account as of any subsequent date prior to full vesting (the
“determination date”) shall be

 1⁄2(AB+W) – W

where “AB” is the balance of the Employer Credit Account as of the determination
date and “W” is that portion of the withdrawal (or withdrawals, if more than
one) under Section 5.2 and/or Section 5.3 that was attributable to the Employer
Credit Account.

In addition, a Participant will become immediately vested in his or her Employer
Credit Account, subject to adjustment pursuant to Article 4, upon attainment by
the Participant of age fifty-five (55), upon termination of employment by reason
of permanent disability (as determined by the Administrator) or death, or upon
the earlier occurrence of a Change of Control.

 

-57-



--------------------------------------------------------------------------------

Article 4. Adjustment to Accounts; Deemed Investments

4.1. Deemed Investment Experience. Each Account shall be adjusted on such
periodic basis and subject to such rules as the Administrator may prescribe to
reflect the value of the notional investments in which the Account is deemed
invested pursuant to Section 4.3, including without limitation any interest,
dividends or other distributions deemed to have been received with respect to
such notional investments.

4.2. Distributions and Withdrawals. As of the date of any distribution or
withdrawal hereunder, the Administrator shall reduce the affected Participant’s
Accounts to reflect such distribution or withdrawal. Any such adjustment shall
reduce ratably each affected Account’s share of each of the notional investments
in which the Account is deemed to be invested, except as the Administrator may
otherwise determine.

4.3. Notional Investment of Accounts. The Administrator shall from time to time
specify one or more mutual funds or other investment alternatives that shall be
available as measures of notional investment return for Accounts under the Plan
(each such specified alternative, a “measuring investment option”). Subject to
such rules and limitations as the Administrator may from time to time prescribe,
each Participant shall have the right to have the balance of his or her Accounts
treated for all purposes of the Plan as having been notionally invested in one
or more measuring investment options and to change the notional investment of
his or her Accounts from time to time. The Administrator shall have complete
discretion at any time and from time to time to eliminate or add a measuring
investment option. The Administrator may designate one or more measuring
investment options as the default in which a Participant’s Accounts shall be
deemed to be invested to the extent the Participant does not affirmatively,
timely and properly provide other notional investment directions.

 

-58-



--------------------------------------------------------------------------------

Nothing in this Section 4.3 shall be construed as giving any Participant the
right to cause the Administrator, the Employer or any other person to acquire or
dispose of any investment, to set aside (in trust or otherwise) money or
property to meet the Employer’s obligations under the Plan, or in any other way
to fund the Employer’s obligations under the Plan. The sole function of the
notional investment provisions of this Section 4.3 is to provide a computational
mechanism for measuring the Employer’s unfunded contractual deferred
compensation obligation to Participants. Consistent with the foregoing, the
Employer may (although it shall not be obligated to do any of the following):
(i) establish and fund a so-called “rabbi” trust or similar trust or account to
hold and invest amounts to help the Employer meet its obligations under the
Plan; and (ii) if it establishes and funds such a trust or account, cause the
trustee or other person holding the assets in such trust or account to invest
them in a manner that is consistent with the notional investment directions of
Participants under the Plan.

Each reference in this Section 4.3 to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary.

4.4. Expenses. All expenses associated with the Plan shall be paid by the
Employer; but if a trust or account is established as described at Section 4.3
above, the Employer may provide that expenses associated with that trust or
account shall be paid out of the assets held therein.

 

-59-



--------------------------------------------------------------------------------

Article 5. Entitlement to Benefits

5.1. Regular Distribution Events.

5.2. Deferral Account. A Participant’s Deferral Account will be valued and paid
in accordance with the provisions of Article 6 upon the Participant’s
termination of employment with the Employer (as determined by the
Administrator).

5.3. Employer Credit Account. A Participant’s vested Employer Credit Account
will be valued and paid in accordance with the provisions of Article 6 upon the
earliest to occur of (i) the Participant’s death, or (ii) termination of the
Participant’s employment with the Employer by reason of permanent disability (as
determined by the Administrator), or (iii) the later of termination for any
other reason of the Participant’s employment with the Employer (as determined by
the Administrator) or the Participant’s attainment of age 55; provided, that if
the Participant’s employment is terminated for cause as determined by the
Administrator, no portion of the Participant’s Employer Credit Account shall be
paid and the entirety of the Employer Credit Account shall instead be
immediately forfeited.

5.4. Hardship Distributions. In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the
Administrator for the distribution of all or any part of his or her vested
Account. The Administrator shall consider the circumstances of each case and
shall have the right, in its sole discretion, to allow or disallow the
application in whole or in part. In no event shall the aggregate amount of any
distribution under this Section exceed the lesser of the vested portion of the
Participant’s Account or the amount determined by the Administrator to be
necessary to alleviate the Participant’s financial hardship (including any taxes
estimated by the Administrator to be due with respect to the distribution) and
which is not reasonably available from other resources of the Participant. For
purposes of this Section 5.2, “financial hardship” means a severe financial
hardship to the Participant resulting from (a) a

 

-60-



--------------------------------------------------------------------------------

sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Code section 152(a)) of the Participant, (b) a loss of the
Participant’s property due to casualty, or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, each as determined by the Administrator. A hardship withdrawal
under this Section 5.2 shall be allocated between the Participant’s Deferral
Account and the vested portion of the Participant’s Employer Credit Account in
proportion thereto.

5.5. Non-Hardship In-Service Withdrawals. Prior to termination of employment
with the Employer, a Participant may request from the Administrator, for any
reason, a lump sum distribution of all, but not less than all, of the
Participant’s vested Account. Upon receipt by the Administrator of such a
request, eighty-five percent (85%) of the Participant’s vested Account (i.e.,
85% of the Participant’s Deferral Account and 85% of that portion of the
Participant’s Employer Credit Account which is vested) shall be valued and paid
in accordance with Article 6 and the remaining fifteen percent (15%) of the
Participant’s vested Account balance (i.e., the entire remaining portion of the
Participant’s Deferral Account plus the remaining 15% vested portion of the
Participant’s Employer Credit Account) , plus fifteen percent (15%) of any
unvested portion of the Participant’s Employer Credit Account, shall be
irrevocably forfeited. Notwithstanding the foregoing, if the Administrator
determines that a Participant’s request for a withdrawal hereunder has been made
in anticipation of a termination of the Participant’s employment for cause, the
Administrator may decline to distribute any portion of the Participant’s
Accounts under this Section 5.3.

 

-61-



--------------------------------------------------------------------------------

Article 6. Distribution of Benefits

6.1. Regular Distribution Events. The amount distributable under Section 5.1(a)
shall be the balance of the Participant’s Deferral Account determined as of the
date of distribution. Distribution of the Participant’s Deferral Account shall
be made upon or as soon as practicable following the date of the Participant’s
termination of employment. The amount distributable under Section 5.1(b) shall
(except in the case of a termination for cause as determined by the
Administrator) be the vested portion of the Participant’s Employer Credit
Account determined as of the date of distribution. Except in the case of a
termination for cause (as determined by the Administrator), distribution of the
Participant’s vested Employer Credit Account shall be made (or commence) upon or
as soon as practicable following the date specified in Section 5.1(b).

6.2. Other Distributions. Hardship distributions under Section 5.2 shall be
made, in the amount determined under Section 5.2, as soon as practicable after
the Administrator’s determination under Section 5.2. Withdrawals under
Section 5.3 shall be made, in the amount specified in (and subject to the
conditions of ) Section 5.3, as soon as practicable following the
Administrator’s receipt of the Participant’s properly filed request for such a
withdrawal.

6.3. General Provisions.

6.4. Cash Payment. All payments under the Plan shall be made in cash.

6.5. Lump sums; installments.

(a) Except as provided at (ii) immediately below, all distributions and
withdrawals under the Plan shall be made in the form of a lump sum payment.

(b) A Participant whose employment terminates (other than by reason of death or
a termination for cause (as determined by the Administrator)) upon or after
attaining age 55 may elect to have amounts distributable under Section 6.1 paid
either as a lump sum or in annual installments over a period of not more than
ten years. In the absence of a proper election to have

 

-62-



--------------------------------------------------------------------------------

such amounts paid in installments, amounts distributable under Section 6.1 shall
be paid as a lump sum. Any election by a Participant to have amounts
distributable under Section 6.1 paid in installments (an “installment election”)
must be delivered to the Administrator, in a form acceptable to the
Administrator, not later than by the date which precedes the Participant’s
termination of employment by one year. A Participant who has made an installment
election may cancel such election at any time prior to the applicable deadline
described in the immediately preceding sentence by timely delivering a notice of
such cancellation to the Administrator in a form acceptable to the
Administrator; but following such deadline the Participant’s actual or deemed
election as to form of benefit shall be irrevocable. Where an Account is payable
in installments, the amount of each installment shall be determined by dividing
the vested portion of the Account (as adjusted through the date of such
installment distribution) by the number of installments remaining to be paid.
The Administrator may require that the balance of Accounts for which an
installment election is made must exceed a dollar minimum specified by the
Administrator.

6.6. Employer’s Obligation. All payments under the Plan not made from a trust or
account described in Section 4.3 above shall be made by the Employer.

6.7. Death Benefits. If a Participant dies before distribution of his or her
Account has occurred or (if payable in installments) has commenced, the entire
value of the Participant’s vested Account shall be paid, as soon as practicable
following the Participant’s death, in a lump sum to the Participant’s
Beneficiary or Beneficiaries. Where installment payments to a Participant have
begun and the Participant dies before all installments have been paid, the
remaining installments shall be paid in the normal course to the Participant’s
Beneficiary or Beneficiaries unless, in the case of any Beneficiary, the
Administrator determines that the remaining payments to such Beneficiary shall
be accelerated and paid in a single lump sum.

 

-63-



--------------------------------------------------------------------------------

Article 7. Beneficiaries; Participant Data

7.1. Designation of Beneficiaries. Subject to such rules and limitations as the
Administrator may prescribe, each Participant from time to time may designate
one or more persons (including a trust) to receive benefits payable with respect
to the Participant under the Plan upon or after the Participant’s death, and may
change such designation at any time. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Administrator, and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary there is no living Beneficiary validly
named by the Participant, the Administrator shall cause such benefit to be paid
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Administrator may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.

7.2. Available Information; Missing Persons. Any communication, statement or
notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. The Administrator shall
not be obliged to search for any Participant or Beneficiary beyond the sending
of a registered letter to such last known address. If the Administrator notifies
any Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Administrator within three (3) years thereafter,
then, except as otherwise required by law, if the location of one or more of the
next of kin of the Participant is known to the Administrator, the Administrator
may direct distribution of such amount to any one or more or all of such next

 

-64-



--------------------------------------------------------------------------------

of kin, and in such proportions as the Administrator determines. If the location
of none of the foregoing persons can be determined, the Administrator shall have
the right to direct that the amount payable shall be deemed to be a forfeiture,
except that the dollar amount of the forfeiture, unadjusted for deemed gains or
losses in the interim, shall be paid by the Employer if a claim for the benefit
subsequently is made by the Participant or the Beneficiary to whom it was
payable. If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat pursuant to applicable state law, neither the Administrator
nor the Employer shall be liable to any person for any payment made in
accordance with such law.

 

-65-



--------------------------------------------------------------------------------

Article 8. Administration

8.1. Administrative Authority. Except as otherwise specifically provided herein,
the Plan shall be administered by the Administrator. The Administrator shall
have full discretionary authority to construe and administer the terms of the
Plan and its actions under the Plan shall be binding on all persons. Without
limiting the foregoing, the Administrator shall have full discretionary
authority to:

(a) Resolve and determine all disputes or questions arising under the Plan, and
to remedy any ambiguities, inconsistencies or omissions in the Plan.

(b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations with respect to the eligibility of any person to
participate in the Plan or derive benefits hereunder and make determinations
concerning the crediting and adjustment of Accounts.

(e) Appoint such persons or firms, or otherwise act to obtain such advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such firms or persons.

8.2. Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

 

-66-



--------------------------------------------------------------------------------

8.3. Claims Procedure. Any person claiming a benefit under the Plan (a
“Claimant”) shall present the claim, in writing, to the Administrator and the
Administrator shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

(a) The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based;

(b) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

(c) An explanation of the Plan’s claims review procedure.

The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within ninety (90) days after the Administrator’s receipt of the
claim, unless special circumstances require an extension of time for processing
the claim. If such an extension is required, written notice of the extension
shall be furnished by the Administrator to the Claimant within the initial
ninety (90) day period and in no event shall such an extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period. Any
extension notice shall indicate the special circumstances requiring the
extension and the date on which the Administrator expects to render a decision
on the claim. Any claim not granted or denied within the period noted above
shall be deemed to have been denied.

Any Claimant whose claim is denied or deemed to have been denied under the
preceding sentence (or such Claimant’s authorized representative) may, within
sixty (60) days after the

 

-67-



--------------------------------------------------------------------------------

Claimant’s receipt of notice of the denial, or after the date of the deemed
denial, request a review of the denial by notice given, in writing, to the
Administrator. Upon such a request for review, the claim shall be reviewed by
the Administrator, which may, but shall not be required to, grant the Claimant a
hearing. In connection with the review, the Claimant may have representation,
may examine pertinent documents, and may submit issues and comments in writing.

The decision on review normally shall be made within sixty (60) days of the
Administrator’s receipt of the request for review. If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Administrator, and the time limit for the decision on review
shall be extended to one hundred twenty (120) days. The decision on review shall
be in writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not communicated to the Claimant within the sixty
(60) day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all parties.

 

-68-



--------------------------------------------------------------------------------

Article 9. Amendment

9.1. Right to Amend. The E.C.C., by written instrument executed by a duly
authorized representative, shall have the right to amend the Plan, at any time
and with respect to any provisions hereof, including without limitation with
respect to Compensation Deferrals and Employer Credits already made under the
Plan as of the date of such amendment, and all parties hereto or claiming any
interest hereunder shall be bound by such amendment; provided, however, that no
amendment of the Plan shall be effective to the extent it would cause the
balance of an Account, determined as of the date of such amendment and taking
into account the amendment, to be reduced below the balance of such Account
determined as of such date but disregarding the amendment.

9.2. Amendments to Ensure Proper Characterization of Plan. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Administrator at any
time, including retroactively, if the Administrator determines that such
amendment is necessary or advisable to ensure that the Plan is an unfunded
“top-hat” plan as described under ERISA sections 201(2), 301(a)(3), and
401(a)(1) and that the Plan does not result in taxable income to any Participant
or Beneficiary with respect to his or her Accounts hereunder prior to the actual
receipt of benefits. No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder. In connection with any
amendment described in this Section 9.2, the Administrator may exclude any
person from participation in the Plan and may cause the Accounts maintained for
the benefit of such excluded Participant to be promptly distributed in a lump
sum.

 

-69-



--------------------------------------------------------------------------------

Article 10. Termination

10.1. Right of the Employer to Terminate or Suspend Plan. The E.C.C. reserves
the right at any time to terminate the Plan or to suspend the operation of the
Plan for a fixed or indeterminate period of time. In the event of a suspension
of the Plan, the Administrator shall continue all aspects of the Plan, other
than Compensation Deferrals and Employer Credits, during the period of the
suspension, in which event payments hereunder will continue to be made during
the period of the suspension in accordance with Articles 5 and 6.

10.2. Allocation and Distribution. This Section 10.2 shall become operative on a
complete termination of the Plan. The provisions of this Section 10.2 shall also
become operative in the event of a partial termination of the Plan, as
determined by the Administrator, but only with respect to that portion of the
Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants, and the vested balances of the Accounts of
all Participants and Beneficiaries shall be determined and distributed. All
distributions under this Section 10.2 shall be made in single lump sums except
as the Administrator shall determine.

 

-70-



--------------------------------------------------------------------------------

Article 11. Miscellaneous

11.1. Limitations on Liability of Employer. The Employer’s sole liability under
the Plan shall be to pay benefits under the Plan as expressly set forth herein
and subject to the terms hereof. Subject to the preceding sentence, neither the
establishment or administration of the Plan, nor any modification nor the
termination or suspension of the Plan, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan, nor any other action taken
by the Employer or the Administrator with respect to the Plan shall be construed
as giving to any Participant, any Beneficiary or any other person any legal or
equitable right against the Administrator, the Employer, or any officer or
employer thereof. Without limiting the foregoing, neither the Administrator nor
the Employer in any way guarantees any Participant’s or Beneficiary’s Account
from loss or decline for any reason.

11.2. Construction. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but the illegal or void provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or void provision had never
been inserted herein. For all purposes of the Plan, where the context admits,
the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the Commonwealth of Massachusetts shall govern, control and
determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer, nor shall any loss or claimed loss of present or future benefits,
whether accrued or unaccrued, constitute an element of damages in any claim
brought in connection with a Participant’s termination of employment.

 

-71-



--------------------------------------------------------------------------------

No provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

11.3. Taxes. Notwithstanding any other provision of the Plan, all distributions
and withdrawals hereunder shall be subject to reduction for applicable income
tax withholding and other legally or contractually required withholdings. To the
extent amounts credited under the Plan are includible in “wages” for purposes of
Chapter 21 of the Code, or are otherwise includible in taxable income, prior to
distribution or withdrawal the Employer may deduct the required withholding with
respect to such wages or income from compensation currently payable to the
Participant or the Administrator may reduce the Participant’s Accounts hereunder
or require the Participant to make other arrangements satisfactory to the
Administrator for the satisfaction of the Employer’s withholding obligations.

11.4. Spendthrift Provision. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled thereto. Nothing herein shall be construed as limiting the
Employer’s right to cause its obligations hereunder to be assumed by a successor
to all or a portion of its business or assets.

11.5. Section 409A. Reference is made to Section 409A of the Code and to the
guidance (including transition rules and exemptive relief provisions) issued
thereunder (“Section 409A”). Consistent with Section 409A, it is intended that
with respect to amounts deferred under

 

-72-



--------------------------------------------------------------------------------

the Plan prior to January 1, 2005 that were both earned and vested prior to
January 1, 2005, the Plan will be administered consistent with the objective of
preserving for such amounts “grandfathered” status under Section 409A, that is,
the status of deferred compensation not subject to the requirements and
limitations of Section 409A. All other deferrals under the Plan shall be
administered in compliance with the requirements of Section 409A. It is intended
in this regard that the Plan will be comprehensively amended to comply with
final rules under Section 409A following the issuance of such rules or at such
earlier time as may be required under Section 409A or determined by the
Administrator. Without limiting the generality of the foregoing, the Plan shall
be deemed amended by this Section 11.5 to permit, with respect to any deferrals
hereunder that are subject to Section 409A, any transition-period elections
permitted under Section 409A that are authorized by the Senior Executive Vice
President – Chief Administrative and Business Development Officer of the
Company, the Senior Executive Vice President – Chief Financial Officer of the
Company, or the successor of either (a “specified Company officer”) and any
cancellations and withdrawals of such any such amounts that are authorized by a
specified Company officer, except that any such action by a specified Company
officer that relates to his or her own benefit shall require the approval of a
member of the E.C.C. Notwithstanding the foregoing, neither the Company nor any
of its officers or directors, nor any other person charged with administrative
responsibilities under the Plan, shall be liable to any Eligible Person or to
any beneficiary of any Eligible Person by reason of the failure of any deferral
hereunder to comply with, or be exempt from, the requirements of Section 409A.

 

-73-



--------------------------------------------------------------------------------

EXHIBIT A

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 1(a) of the Current Report on Form
8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) or in any other filing under the Exchange Act; provided,
however, that if the Participant or a Participant Related Party is the Person or
a member of a group constituting the Person acquiring control, a transaction
shall not be deemed to be a Change of Control as to a Participant unless the
Committee shall otherwise determine prior to such occurrence; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute at least 1/4 of the Company’s Board of Directors;
or

 

A-1



--------------------------------------------------------------------------------

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in such
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company
immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and provided, further, that, for purposes of this paragraph (d),
if such agreement requires as a condition precedent approval by the Company’s
shareholders of the agreement or transaction, a Change of Control shall not be
deemed to have taken place unless and until such approval is secured (but upon
any such approval, a Change of Control shall be deemed to have occurred on the
date of execution of such agreement).

 

A-2



--------------------------------------------------------------------------------

In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989) has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

 

A-3



--------------------------------------------------------------------------------

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).

“Subsidiary” shall mean any corporation or other entity (other than the Company)
in an unbroken chain beginning with the Company if each of the entities (other
than the last entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the total combined voting power of all classes of
stock or other interests in one of the other corporations or other entities in
the chain.

“Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.

“Company” shall mean The TJX Companies, Inc.

Initially capitalized terms not defined above shall have the meanings assigned
to those terms in Article I of the Plan.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

One-Time Election Relating To General Deferred Compensation Plan Balances

Reference is made to The TJX Companies, Inc. General Deferred Compensation Plan
(1998 Restatement) (the “GDCP”), an unfunded, nonqualified deferred compensation
plan maintained for the benefit of a select group of management or highly
compensated employees under which certain eligible employees of the Employer
have elected to defer a portion of the compensation they would otherwise have
received from the Employer. Each GDCP participant who is also an Eligible
Individual has been given a one-time opportunity to elect on an irrevocable
basis to cause a portion of his or her account under the GDCP to be treated as
subject to the terms and provisions of the Plan. In the case of any Eligible
Individual who has made the election described in the preceding sentence, an
amount equal to the affected portion of the Eligible Individual’s GDCP account
balance shall be credited effective March 31, 1999 to the Eligible Individual’s
Deferral Account (or in the discretion of the Administrator to a separate or
sub-account). The amount so credited, as adjusted pursuant to Article 4, shall
be fully vested at all times and shall be subject in all respects to the terms
of the Plan as though credited to the Eligible Individual’s Deferral Account;
provided, that the one-time credit described in this Exhibit B shall not affect
or limit the Eligible Individual’s rights to make Compensation Deferrals to his
or her Deferral Account. In no event shall any amount credited pursuant to this
Exhibit B be eligible to be “matched” by Employer Credits pursuant to
Section 3.2 or otherwise.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Special 1999 Deferral

Each Eligible Individual shall have a one-time opportunity, exercisable prior to
March 31, 1999 in accordance with the provisions of this Exhibit C, to defer up
to an additional $4,000 of that portion, if any, of his or her 1999 Salary which
(but for deferral) would have been payable in the period July 1, 1999 through
December 31, 1999. Any election to defer under the preceding sentence shall be
made in writing on a form acceptable to the Administrator and shall be
irrevocable when made. Amounts deferred pursuant to this Exhibit C: (i) shall be
in addition to any Compensation Deferrals made for 1999 under Section 3.1 and
shall not be taken into account in applying the 20%-of-Salary limitations under
Section 3.1; (ii) shall be fully vested at all times; and (iii) shall be
credited to the Eligible Individual’s Deferral Account and treated for all
purposes of the Plan in the same manner as other amounts credited to that
Account, subject, however, to the express provisions of this Exhibit C. Any
deferral election pursuant to this Exhibit C shall be treated as an election by
the Eligible Individual to have his or her Salary, if any, for each pay date
between July 9, 1999 and December 31, 1999 (inclusive) reduced by the total
amount of the deferral (not to exceed $4,000) divided by twenty-six (26) and to
have an equivalent amount deferred hereunder.

 

C-1